Case 9:18-cv-81038-DMM Document 47 Entered on FLSD Docket 01/04/2019 Page 1 of 3


                              IJNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.18-81258-CV-M 1DDLEBROOKS

 SECUY TIES AND EXCHANGE COM M ISSION,

        Plaintiffs,



 PM M H O U SE H OTEL,LLLP,eta1.,

        D efendant.
                                          /

                      O R DER G M NTIN G M O TIO N TO M O DIFY TR IAL D A TE

        THIS CAUSE comesbefore the Courton PlaintiffSecurities and Exchange Com mission's

 (ûISEC'')UnopposedM otionto ModifytheExisting TrialDate,filed October3l,2018(DE 35)and
 DefendantJoseph J.W alsh,Sr.'s(ûtDefendantW alsh'')Motion to M odify theExisting TdalDate,
 filedDecember26,2018(DE 45).Forthereastmssetforthbelow,theParties'motionsaregranted.
        Thisisa civilenforcementaction broughtby the SEC againstDefendantW alsh and several

 other Defendants for violation of the antifraud provisions of federalsecurities laws. Defendant

 W alsh is alleged to have defrauded investors participating in the Im m igrant Investor Pror am

 adm inistered by the U nited States Citizenship and lm m igration Services, w hich perm its foreign

 nationals to qualify for permanentUnited States residency through investment in job-creating
  enterprises.(DE 1!! 1-2).
         Trialiscurrently scheduled forApril29,2019,and CalendarCalliscurrently scheduled for

  April24,2019. (DE 18). The SEC tsled its Complainton August3,2018,butas a resultof
  difficulties in serving Defendant W alsh,1 the SEC did not effectuate service of process upon

  DefendantW alsh untilNovember8,2018. (DE 38). Defendant,stating thathe needed to retain

  1On N ovem ber9, 2018,thisCourtissued an OrderGranting PlaintiffsM otion forApprovalofA ltem ative
  M ethodsofService,extendingthe90 day servicedeadlinesetforth inFed.R.Civ.P.4(m)andpermitting
  theSEC toserveDefendantW alsh byhiscounselinanothermatterand byemail.(DE 36).
Case 9:18-cv-81038-DMM Document 47 Entered on FLSD Docket 01/04/2019 Page 2 of 3


 counsel,soughtand received an extension oftimeto respond to theComplaint. (DE 39;DE 41).
 DefendantW alshfiledhisAnsweron December14,2018.(DE 44).
           ln addition to these delays, the SEC seeks m odification of the trial date due to the

 complexity ofthiscase and the expected btlrdens ofdiscovery. The SEC allegesthateightp eight

 foreign investors w ere defrauded through a schem e involving m ultiple false and m isleading

 representations. (DE 35 at! 5). W ith respectto the volume ofthe evidence,the SEC'SRule
 26(a)(1)(A) initial disclosures list forty individuals with knowledge and an initial document
 production ofapproximately 278,000 pages. (DE 35 at! 8). The SEC expectsdiscovery to be
 complicated by the factthatm any ofthe Parties and relevantnonparties live outside ofthe United

 States and the fact that several of the allegedly defrauded investors filed a parallel civil action

 againstDefendantW alshand severalotherDefendantsin thismatter.(SeeDE 9;CaseNo.9:16-cv-
 81871).
           The Scheduling Orderm ay be m odified only ûûupon a showing ofgood cause.''Fed.R.Civ.

 P.16(b)(4).ûd-
              l-llisgood cause standardprecludesmoditkation unlessthe schedulecannottbemet
 despite the diligence ofthe party seeking the extension.''' Sosa v.AirprintSys.,Inc.,133 F.3d 1417,

 1418(11th Cir.1998)(citingFed.R.Civ.P.16 advisorycommittee'snote).Inconsiderationofthe
 Parties' M otions and the record as a whole, it appears that this case cannot be ready for trial by

 April29,2019. ln order to permitthe fulladjudication of the SEC'S claims,I find thatthe
 circllm stances constitute good cause to continue the trialand extend a1lpretrialdeadlines in this

 m atter. A1lParties are advised againstdelay in conducting further discovery and cautioned thatthe

 Courtis notinclined to continue the trial for a second tim e absent a com pelling show ing of good

 Callse.

           Fortheforegoing reasons,itishereby ORDERED AND A DJUDGED that

           (1)Plaintiff Sectuities and Exchange Comm ission's Unopposed M otion to M odify the
              ExistingTrialDate(DE 35)isGRANTED.
Case 9:18-cv-81038-DMM Document 47 Entered on FLSD Docket 01/04/2019 Page 3 of 3


        (2)DefendantJoseph J.W alsh,Sr.'sM otion toM odifytheExisting TrialDate(DE 45)is
           G R AN TED .
        (3)The Calendar Call previously scheduled for April 24, 2019 (DE 18) is
           RESCHEDULED forDecember4,2019 at1:15PM .Thetrialpreviously scheduled for

           April29,2018(DE 18)isRESCHEDULED forDecember9,2019at9:00AM .
        (4)Amended PretrialSchedule:The deadlines setforth in the October 3,2018 Pretrial
           Scheduling Order(DE 26)are RESCHEDULED asfollows. Thisorderamendsthe
           operative dates only, and the Parties are advised that they must consult the prior

           scheduling ordersforadditionalinstructions.

           M arch 8,2019           JoinderofAdditionalPartiesand Amend Pleadings.

           June 14,2019            Plaintiffsexpertdisclosure.

           July 12,2019            D efendants'expertdisclosure.

           July 26,2019            W imesslistdiscloslzre.

           A ugust l6,2019         A1ldiscovery shallbe completed.

            September20,2019       A1l Pretrial M otions, including sllmmary judgment
                                   motions arld D aubertm otions,and motions in lim ine
                                   shallbefiled.

            N ovem ber 1,2019      JointPretrialStipulation shallbe filed.Designationsof
                                   deposition testimony shallbem ade.

            N ovem ber25,2019       Objections to designations of deposition testimony
                                    shallbefiled.

            D ecem ber2,2019        Jury lnstnzctions or Proposed Findings of Fact and
                                    ConclusionsofLaw shallbe tiled.
         DONE AND ORDERED in ChambersatWestPalmMveach,Florida,this & -day of
                                                               ,.,''               ,                                                      x
                                                           /                                        zV                             ..y.
  January,2019.                                            '
                                                          z,
                                                            zz'
                                                                ..'
                                                                   ,.
                                                                                ' ,  ,
                                                                             ,..'/ '''..
                                                                                                zzsr.
                                                                                                .        .
                                                                                                             ,
                                                                                                                 .
                                                                                                                        .z''
                                                                                                                               .


                                                      ,    z                 .        .        z.                    ..,7 a
                                                                        '.                 j                              '
                                                               .                       z

                                                    D A LD M .M ID D LEB ROO K S
                                                    UN ITED STA TES D ISTRICT JU D GE
  CC*    Cotm selofRecord
